Citation Nr: 0914101	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, type II.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Whether a timely notice of disagreement (NOD) was filed 
in response to a March 2006 rating decision.

7. Entitlement to service connection for coronary artery 
disease.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that this matter was remanded in February 
2008 in order to accommodate the Veteran's August 2007 
request for a hearing.  Subsequent to that remand, an appeal 
for other issues was perfected, and in the December 2008 
substantive appeal for those issues, the Veteran's attorney 
stated, "[t]he Veteran does not wish to participate in a 
personal hearing of any kind and respectfully requests that 
this appeal be transferred to the BVA as soon as possible."  
The Board finds that this statement effectively withdraws the 
Veteran's earlier hearing request, and finds that there are 
no hearing requests pending at this time for any issue.            
See 38 C.F.R. § 20.702(e) (2008).

In addition, the Board notes that since the last remand of 
February 2008, two issues have been resolved by the RO and 
are no longer on appeal.  Specifically, entitlement to 
service connection for diabetes, and the propriety of a 
February 2007 rating decision that severed service connection 
for diabetes were before the Board in the last remand.  The 
RO's February 2007 rating decision had severed service 
connection for diabetes, and the accompanying 10 percent 
evaluation, as of May 1, 2007.  Subsequent to the last 
remand, in a February 2008 rating decision service connection 
for diabetes was re-established, and the Veteran's 10 percent 
rating was restored back to May 1, 2007.  These actions 
essentially negated those of the February 2007 rating 
decision, and have rendered moot the issues of  entitlement 
to service connection for diabetes, and the propriety of a 
February 2007 rating decision that severed service connection 
for diabetes that were before the Board in February 2008.  

Additionally, since the last remand the Veteran has perfected 
appeals for several new claims, including an increased rating 
claim for diabetes, a claim for entitlement to a lumbar spine 
condition, a claim for entitlement to TDIU, and a claim as to 
whether a timely notice of disagreement was filed to a March 
2006 rating decision.

The issues of entitlement to service connection for a 
cervical and lumbar spine condition, and coronary artery 
disease, entitlement to initial increased ratings for PTSD 
and diabetes, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied service 
connection for coronary artery disease, as well as 
entitlement to TDIU.

2.  The Veteran's current attorney submitted appropriate 
documentation showing she represented the Veteran in February 
2006.  

3.  The RO failed to provide notice of the March 2006 
decision to the Veteran's duly appointed representative.  

4.  Documents submitted in January and June 2007 can 
reasonably be construed as an expression of disagreement with 
the rating decision of March 2006 and a desire for appellate 
review. 
CONCLUSIONS OF LAW

A timely notice of disagreement to the March 2006 rating 
decision that denied service connection for coronary artery 
disease and entitlement to TDIU has been submitted.  38 
U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.104, 3.109, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the issue of whether a notice of 
disagreement was timely filed to a March 2006 rating 
decision.  Under the provisions of 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  In 
essence, the following sequence is required: there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wished to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet.App. 355 (1993).

To be considered timely, the notice of disagreement must be 
filed within one year of the date of mailing of the 
notification of the adverse decision. 38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. §§ 20.302.  

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  
In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included. Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation. 38 C.F.R. § 
20.305(b).

Here, the RO denied service connection for coronary artery 
disease and TDIU in a March 2006 rating decision.  Notice of 
this rating decision was mailed to the Veteran on March 23, 
2006.  Upon careful examination of the claims file, it is 
clear that the Veteran's attorney submitted appropriate 
documentation to the RO showing that she was his duly 
appointed representative in February 2006.  The RO mailed 
notice of the March 2006 decision to the Veteran and to his 
former representative, but failed to send notice to the 
proper representative as of that date.  

Following the March 2006 notice to the Veteran, three 
documents were filed through his attorney.  The first, dated 
from January 8, 2007, specifically expresses the Veteran's 
disagreement with a January 2006 rating decision concerning 
diabetes.  There is no mention of coronary artery disease or 
TDIU in the letter.  In the second, also dated from January 
8, 2007, the Veteran's attorney requests the status of the 
Veteran's claims for coronary artery disease and TDIU.  She 
states, "[t]he Veteran's claims for service connection for 
coronary artery disease and entitlement to Individual 
Unemployability were deferred by the January 12, 2007, [sic] 
Rating Decision.  It may be reasonably inferred that she was 
unaware of the March 2006 decision by the RO.  The file 
contains no evidence that she received notice as is required 
by 38 C.F.R. § 3.103(b).  

Upon denial of a claim, "[t]he [RO] must provide notice of 
the right to appeal." Thurber v. Brown, 5 Vet.App. 119, 123 
(1993); 38 C.F.R. §§ 3.103(b), 19.25 (2007). In Tablazon v. 
Brown, the Court held that "[w]here VA has failed to 
procedurally comply with statutorily mandated requirements, a 
claim does not become final for purposes of appeal to the 
Court." 8 Vet.App. 359, 361 (1995) (rating decision never 
became final because the RO did not furnish the appellant 
with a Statement of the Case, and therefore he was unable to 
file a formal appeal to the Board).  Here, the RO failed to 
comply with 38 C.F.R. § 3.103(b) by failing to provide notice 
to the Veteran's attorney.  Her letters in 2007 show intent 
to pursue the claims at issue.  The Board finds that a timely 
notice of disagreement was filed in response to the March 
2006 rating decision.  

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R §§ 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Although the Veteran has not been provided with a VCAA notice 
pertaining to the specific issue of timeliness of the notice 
of disagreement, the Board finds that notice is not required 
by the facts of this particular case.  Because this case 
turns entirely upon legal criteria, and there is no dispute 
as to the factual predicate, there is no indication of any 
further evidentiary development which would be pertinent. 
Moreover, the Veteran was informed of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative actions taken, the reasons and 
bases for the decisions, and the time limits for filing a 
notice of disagreement. Thus, he was provided adequate notice 
as to the evidence needed to not only substantiate his claim, 
but also to file a timely notice of disagreement.  Therefore, 
as it relates to the issue on appeal, VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  Finally, in view of the narrow questions 
of the law and fact on which this matter turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the matter of the 
timeliness of the Veteran's notice of disagreement.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the issue of timeliness of the notice of 
disagreement, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent necessary.  No additional assistance or 
notification to the Veteran regarding this issue is required 
based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the issue 
of timeliness of the notice of disagreement. Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  As such, there 
has been no prejudice to the claimant that would warrant a 
remand, and the claimant's procedural rights have not been 
abridged. Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

A timely notice of disagreement with the March 2006 rating 
decision has been submitted.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a review of the claims file reveals the need for 
additional development before adjudication can take place.

In February 2008, the Veteran's attorney submitted a letter 
stating the Veteran had received a fully favorable decision 
from the Social Security Administration (SSA), which 
confirmed the severe and chronic nature of the Veteran's 
conditions.  Enclosed was a copy of the January 2008 SSA 
decision, but the accompanying medical records were not 
included.  All records considered by that agency in deciding 
the Veteran's claim for disability benefits must be obtained.  
See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must 
the final Social Security Administration decision be 
obtained, but all records upon which that decision was based 
must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2008).

In addition, the Board notes that the last VA examination 
conducted for the Veteran's PTSD was in August 2002.  The 
Board finds that this evidence is too remote to assess the 
current status of the Veteran's psychiatric condition.  In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  A current VA examination is necessary to 
obtain the current status of this condition.

As for the Veteran's claim for TDIU, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  For TDIU purposes, marginal 
employment is not to be considered substantially gainful 
employment. 38 C.F.R. § 4.17 (2008).  Factors to be 
considered, however, will include the Veteran's employment 
history, educational attainment and vocational experience. 38 
C.F.R. § 4.16 (2008).

Here, the Veteran's combined rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  However, it is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2008).  Rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  The CAVC has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign 
a TDIU rating under 4.16(b) and may only refer the claim to 
the C&P Director for extraschedular consideration.  Bowling 
v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2008).  The Veteran's age and the effects of non- 
service connected disabilities, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the Veteran in a different position than other 
Veterans with a 50 percent combined disability rating.  The 
fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Rather, the Veteran need only 
be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a Veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2008).

The Veteran must be afforded a VA examination to determine 
whether his service connected disabilities preclude him from 
performing substantially gainful employment.  A VA 
examination in this regard has not yet been afforded to the 
Veteran.  

Finally, an updated VCAA notice should be sent to the Veteran 
concerning his diabetes claim, which is now a claim for an 
increased rating.  The Veteran is entitled to proper VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  

Finally, as the Board has determined that a timely notice of 
disagreement has been submitted to the March 2006 rating 
decision, the RO must respond to the disagreement with a 
statement of the case (SOC). Manlincon v. West, 12 Vet. App. 
238 (1999).  This presents an awkward procedural situation in 
this case, as the Veteran later perfected a separate appeal 
on his claim for TDIU.  Issuing another SOC addressing the 
TDIU issue does not make sense here, but if the claim is 
granted in future, adjudicators must take into account the 
finding in this decision that a proper notice of disagreement 
was filed in response to the March 2006 rating decision that 
first addressed the TDIU claim.  The RO must provide a SOC 
addressing the issue of service connection for coronary 
artery disease.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  (The Veteran was awarded 
disability benefits in January 2008).

2.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130 (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

3.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service connected disabilities.  
The opinion should address whether his 
service-connected disabilities alone are 
so disabling as to render him 
unemployable. The Veteran's age and the 
effects of non- service connected 
disabilities cannot be factors for 
consideration in making the 
determination.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

4.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
but is not limited to, an explanation as 
to what information or evidence is needed 
to substantiate an increased rating claim 
for his diabetes mellitus and service 
connection for coronary artery disease.  

5.  Issue an SOC addressing the Veteran's 
claim of entitlement to service 
connection for coronary artery disease.  
Advise the Veteran of the date on which 
the time allowed for perfecting a timely 
substantive appeal of this claim expires. 
If the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition, if the 
claim remains denied.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


